Citation Nr: 1312651	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  07-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for thyroid nodules, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II (diabetes).  

4.  Entitlement to a higher initial disability rating for hypertensive heart disease, rated as 30 percent disabling, effective May 26, 2005.    

5.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).  




REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2011.  A transcript of the hearing is associated with the claims file.  In July 2011 and May 2012, the Board remanded this matter for additional development.  The case has now been returned to the Board for further appellate action.   

The Board has reviewed the Veteran's entire claims file, to include documents of record in his virtual VA electronic claims file.  The Board notes that no additional evidence has been added to the record since the supplemental statement of the case (SSOC) dated in December 2012.  



Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current bilateral sensorineural hearing loss disorder, was exposed to acoustic trauma during active service, and has experienced sensorineural bilateral hearing loss since service that cannot be satisfactorily disassociated from service.  

2.  The Veteran has a current tinnitus disorder, was exposed to acoustic trauma during active service, and has experienced tinnitus since service that cannot be disassociated from his bilateral sensorineural hearing loss.  

3.  A chronic thyroid disorder was not shown in service, or for many years after service, and the Veteran's current thyroid disorder is not related to a disease or injury of service origin.  

4.  The Veteran's thyroid disorder is not caused by or aggravated by service-connected diabetes.  

5.  The medical evidence of record does not indicate that the Veteran had an episode of acute congestive heart failure since May 2005, or has had a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or has had left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

6.  The Veteran's ED has not resulted in a deformity of the penis.  




CONCLUSIONS OF LAW

1.  A bilateral sensorineural hearing loss disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  A tinnitus disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Thyroid nodules were not incurred in or aggravated by active duty service, are not presumed related to service, and are not related to a service-connected disorder.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  

4.  The criteria for a rating in excess of 30 percent, for the Veteran's service-connected hypertensive heart disease, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7007 (2012).

5.  The criteria for a compensable initial rating, for the Veteran's service-connected ED, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to these claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the claims of service connection, the RO submitted to the Veteran VCAA letters dated in September 2004, June 2005, and September 2006.  The letters notified the Veteran regarding what information and evidence is needed to substantiate a claim for service connection.  The letters notified the Veteran regarding what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  Moreover, the notice included provisions regarding disability ratings and effective dates.  The Board notes that, although the Veteran was not fully notified prior to the rating decision on appeal, his claims were readjudicated following full notification in the April 2010 and December 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification, followed by a readjudication of the claim).   

With regard to the claims for higher initial ratings for heart disease and ED, there can be no prejudice to the Veteran from any alleged failure to give adequate notice because these issues concern initial ratings that came to the Board on appeal from the decision which also granted service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA for this claim. 

With regard to the duty to assist, the Veteran's service treatment records (STRs) have been secured, in addition to private and VA treatment records.  The Veteran has not indicated additional relevant medical records pertinent to the claims at issue here.  Furthermore, the Veteran has been provided with several VA compensation examinations during the appeal period into his claims for service connection and for higher initial ratings.  As will be discussed in the decision below, the examinations are found to be adequate for rating purposes.  The reports indicate that each examiner reviewed the Veteran's medical history and complaints, made clinical observations, and rendered assessments regarding whether the Veteran has hearing and thyroid disorders, and the nature of his heart disease and ED.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Board will rely on all the evidence of record to determine the claims on appeal.  The record is sufficiently developed for determinations at this time.  Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  The Merits of the Claims to Service Connection

The Veteran claims service connection for hearing loss and tinnitus.  He maintains that he incurred these disorders during service in Vietnam, as a result of his exposure to combat.  He also claims service connection for a thyroid disorder, which he attributes to herbicide exposure while in Vietnam.  He also maintains that his thyroid disorder is secondary to diabetes.      

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders, such as sensorineural hearing loss, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases (such as diseases of the nervous system) listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, and who has one of the listed diseases under 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne, or any other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (to include coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012).  

Based on the Veteran's documented service in Vietnam from June 13, 1968 to June 12, 1969, the Veteran is presumed to have been exposed to herbicides during service.  Id.  However, thyroid nodules are not a disorder listed under 38 C.F.R. § 3.309(e).  As such, presumptive service connection for thyroid nodules due to exposure to herbicides is not warranted under 38 C.F.R. § 3.309(e).  The Board will therefore limit its inquiry into whether a direct service connection finding would be warranted under 38 C.F.R. § 3.303, or a secondary service connection finding under 38 C.F.R. § 3.310.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The claims regarding hearing loss and tinnitus will be addressed below separately from the claim regarding a thyroid disorder.  

	Hearing loss and tinnitus

The Veteran maintains that he incurred his hearing disorders as a result of exposure to acoustic trauma during combat operations in the Republic of Vietnam.  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

With regard to the question of current disability, the evidence of record demonstrates that the Veteran has current sensorineural hearing loss and tinnitus disabilities.  The February 2005 and February 2012 VA examiners diagnosed the Veteran with these disorders.  According to the reports, the diagnoses were based on the examiner's findings, the Veteran's reported history, and audiological findings.  The audiological examination reports note scores above 26 in each relevant auditory threshold (between 500 and 4000 Hz), and note speech recognition scores below 94 percent.  

With regard to the issue of whether the Veteran incurred acoustic trauma during service, the Board  notes that the Veteran's STRs are negative for a hearing disorder during service.  Nevertheless, the record supports the finding that the Veteran incurred acoustic trauma to his ears during service.  

First, as evidenced by the Veteran's DD 214, along with his service personnel records which indicate several awards including a Combat Infantryman Badge (CIB), the Veteran engaged in combat with the enemy in Vietnam.  Under 38 U.S.C.A. § 1154, it is provided that in the case of veterans of combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2012).  

Second, the Board has found credible the Veteran's lay assertions to exposure to acoustic trauma.  Throughout the current appeal, the Veteran has contended that he had sustained in-service acoustic trauma during military service and that he experienced hearing loss and tinnitus at that time.  The Board particularly notes the Veteran's statements during his Board hearing.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As the Veteran is competent to attest to symptoms such as hearing loss and ringing in the ears, his lay assertions are of probative value.  The Veteran's symptoms, which he experienced, are observable in nature.  

Moreover, the Veteran's lay assertions of an in-service injury are credible, as they are consistent with the Veteran's service in Vietnam, which included combat and presumably exposure to loud noises.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Board finds the record sufficiently developed with lay evidence to conclude that an injury did in fact occur to the Veteran's ears during service.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder). 

With reference to Hickson element (3), the ultimate question before the Board is whether the Veteran's current hearing loss and tinnitus relate to service in general, and the acoustic trauma recognized above in particular.  For the Veteran to be successful in his claims, the evidence must show either that it is at least as likely as not that his hearing disorders are related to a disease or injury that occurred in service, or that a neurological disorder was shown in the first post-service year.  If the preponderance of the evidence shows otherwise, the Veteran's claims must be denied.  

Based on the record, the Board finds the evidence in equipoise with regard to Hickson element (3) - while certain evidence indicates that the Veteran did not incur chronic hearing loss and tinnitus during service, the Veteran's lay assertions indicate that he has experienced a continuity of symptomatology of sensorineural hearing loss and tinnitus since the acoustic trauma he underwent during combat operations in Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Certain evidence of record indicates no hearing problems during service, or in the years following service that ended in January 1970.  38 C.F.R. §§ 3.303, 3.307, 3.309.  As indicated, the Veteran's STRs indicate entirely normal hearing.  Moreover, the earliest medical evidence of record indicating a hearing problem is found in the February 2005 VA report, which is dated over 35 years following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Furthermore, the only medical professionals to have commented on the Veteran's claims for service connection for hearing loss and tinnitus tend to counter his claims.  Both the February 2005 examiner, and the February 2012 examiner in a July 2012 addendum opinion, find hearing loss and tinnitus unrelated to service.  

However, the Board finds significant weaknesses with the two VA opinions.  First, the February 2005 opinion is unsupported by a rationale.  In addressing the issue of medical nexus, the examiner merely offers a conclusory statement that the Veteran's hearing loss and tinnitus were more likely not due to noise exposure while in the military but from noise exposure from "he current."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008) (to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

The July 2012 opinion is similarly unpersuasive, particularly when viewed alongside comments the examiner made in her February 2012 report.  First, it is noteworthy that in requesting the examination, the examiner was asked by the Board to presume that the Veteran was a reliable historian with regard to his complaints of hazardous noise in service and his reports of symptoms of hearing loss and tinnitus subsequent to his separation from service.  In addressing the issue of medical nexus in February 2012, the examiner stated that the Veteran reported onset of hearing troubles during service 30 years earlier, and that his report was "consistent" with his claim in February 2005 that the hearing troubles began in 1968.  The examiner then stated that it would be speculative to state whether the disorders related to the Veteran's service.  Then the examiner contradicted herself in the July 2012 addendum opinion, asserting that "military noise exposure is not responsible" for the Veteran's hearing loss and tinnitus.  Compounded by the inconsistency, the probative value of the July 2012 assertion is further undermined by the fact the opinion is provided without the support of a rationale, explaining why, despite the Veteran's credible lay assertions, the current disorders did not relate to combat noise exposure in Vietnam.  The examiner merely noted that the STRs were negative for a hearing problem.  This is not a persuasive rationale - the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  A VA examiner must base an opinion on not only what was evident during service, but also on what has happened since service.  Hensley  v. Brown, 5 Vet.App. 155, 159 (1993).  Significantly, the report of the examination provided no indication that the Veteran's reliable history was considered.  

The evidence adverse to the Veteran's claims is counterbalanced by the Veteran's lay assertions.  In lay statements of record - noted in written statements from the Veteran, in statements noted in the VA medical reports, and in his hearing before the undersigned - the Veteran has asserted that he has experienced hearing loss and tinnitus since service.  38 C.F.R. § 3.303(b).  As he is competent to attest to symptoms such as hearing loss and tinnitus, and has been a credible witness, his assertions are of substantial probative value.  This is particularly the case given that the record lacks strong evidence opposing the proposition that his current hearing disorders are related to the presumed acoustic trauma he experienced in combat in Vietnam.  Indeed, with his lay statements, the Veteran has substantiated a continuity of symptomatology since service of sensorineural hearing loss, which is recognized as a chronic disease under 38 C.F.R. § 3.309(a).  See Walker, supra.  Moreover, the evidence indicates that the Veteran's tinnitus originates from the sensorineural hearing loss, as is stated in the June 2012 VA report.  38 C.F.R. § 3.310.  

In sum, the Veteran's STRs do not indicate an in-service hearing injury or disability, and the record is silent for hearing loss and tinnitus for many years following service.  However, the Veteran is presumed to have experienced acoustic trauma during service.  And the Board finds competent and credible his assertion to having experienced hearing loss and tinnitus since that trauma.  As such, the evidence is in equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the current sensorineural hearing loss and tinnitus are related to the acoustic trauma in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



	Thyroid

The Veteran claims service connection for thyroid nodules.  He asserts that he incurred the disorder directly during service, particularly as the result of his exposure to herbicides while serving in Vietnam.  He also asserts that his disorder is due to his diabetes, which has been service connected since November 2002.  

The evidence of record documents that the Veteran has a current thyroid disorder.  He underwent VA compensation examination in October 2005 and in February and June 2012.  The October 2005 VA examiner stated that, based on ultrasound testing, the Veteran had "a nodule on thyroid of undetermined significance."  The February 2012 examiner noted a diagnosis of follicular adenoma with hurthle cell changes (a benign tumor).  The examiner further noted that the resultant thyroid nodules led to a left thyroid lobectomy in November 2008.  The June 2012 examiner diagnosed the Veteran with a nodular goiter.  The Board further notes the VA treatment records dated since October 2004, which evidence treatment for benign thyroid nodules.    

With regard to direct service connection, the evidence of record does not indicate a thyroid injury or disease during service.  The Veteran's STRs are silent for a thyroid problem.  There is no medical evidence of record indicating a thyroid problem in the years following service.  The earliest medical evidence of record of a thyroid disorder is dated in October 2004, over 34 years following discharge from service.  See Maxson, supra.  When compared with the other evidence of record, including the paucity of evidence indicating the presence of a thyroid disorder prior to 2004, the Board is left with no other conclusion but that the Veteran did not experience an injury or disease during service that led to a chronic thyroid disorder.  38 C.F.R. § 3.303.  

With reference to Hickson element (3), the ultimate question before the Board is whether the Veteran has a current disability that relates to service.  For the Veteran to be successful in his claim to direct service connection, the evidence must show either that it is at least as likely as not that his thyroid disorder is related to a disease or injury that occurred in service.  If the preponderance of the evidence shows otherwise, the Veteran's claim must be denied.  
Though the Board finds the Veteran with a current thyroid disorder, the preponderance of the evidence is against the assertion that the current problem relates to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Indeed, the record demonstrates that the Veteran did not incur a chronic thyroid disorder during service, and did not experience a continuity of symptomatology of a thyroid disorder in the years following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The lack of evidence of a thyroid disorder for over 34 years demonstrates this.  

Moreover, the only medical professionals to have commented on the Veteran's claim to direct service connection disagree with the Veteran's claim.  The February 2012 VA examiner indicated a review of the claims file and an examination of the Veteran.  The examiner stated that "there is no history/information which suggests that the veteran's thyroid nodules are etiologically related to his military service" to include herbicides exposure.  In support, the examiner cited the conditions that typically result in thyroid nodules, such as iodine deficiency, overgrowth of normal thyroid tissue, thyroid cyst, chronic inflammation of the thyroid (thyroiditis), multinodular goiter, and thyroid cancer.  The Board notes that the Veteran has not been diagnosed with thyroid cancer, and that the evidence has indicated that the disorder is benign.  The February 2012 examiner concluded, "[i]t is less likely as not that the veteran's thyroid nodules were caused by/etiologically related to the veteran's military service or due to possible herbicide exposure."  Similarly, the June 2012 VA examiner concluded, based on a review of the claims file and the Veteran's statements, an examination of the Veteran, medical literature, and professional judgment, it is not likely that the Veteran's thyroid disorder relates to service to include exposure to herbicides in Vietnam.  In explaining the opinion, the examiner stressed that no medical authority supports the theory that herbicides cause benign thyroid nodules.  Further, the examiner discussed why the oft-cited causes of thyroid nodules - noted above - would not be related to service in this matter.    

With regard to the issue of secondary service connection, a review of the record reveals that the medical evidence is squarely against this aspect of the Veteran's claim as well.  The February 2012 examiner stated that "there is no competent, evidence based medical research data which indicates diabetes causes the development of or aggravation of thyroid nodules."  The examiner then concluded that it was less than likely that the Veteran's thyroid nodules were caused by or aggravated by the diabetes.  Similarly, the June 2012 examiner stated that it was unlikely that the Veteran's thyroid nodules were "caused or chronically worsened by the Veteran's" diabetes.  The examiner explained that the "pathophysiologies of both conditions involve different endocrine systems" and that the thyroid gland involves "Regulation/Homeostasis of Thyroid Hormones" while the gland affected by diabetes, the pancreas, involves "Regulation/Homeostasis of Insulin/Glucose."  The examiner further cited medical studies to support his position.      

On the issue of medical nexus, the Board has closely considered the lay statements in the record from the Veteran indicating that the thyroid problems relate to service, or to his diabetes.  The Veteran is competent to testify regarding pain and limitation he may experience in his throat area as such symptoms would be observable.  However his assertions regarding medical nexus are of limited probative value because he is not competent to render such a determination.  The glandular disability at issue involves an internal pathology that is beyond the capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not competent to render a medical opinion regarding the way in which the disorder with his thyroid developed.  He does not have the training and expertise to provide medical evidence connecting service to the symptoms, or connecting the symptoms to the disorder at issue.  The Veteran cannot provide evidence that states that what he experienced during service, or has felt since service, resulted in a thyroid disorder.  On this essentially medical question, the medical evidence is of more probative value.  And the medical evidence clearly indicates no relationship between the Veteran's service and the thyroid disorder.      

In sum, the record demonstrates that the Veteran has a current thyroid disorder.  However, the preponderance of the evidence of record demonstrates that he did not experience a disease or injury of the thyroid disorder during service that relates to the current disorder, and that his diabetes is unrelated to his thyroid disorder.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

III.  The Claims for Higher Initial Ratings

In the May 2006 rating decision on appeal, the RO granted service connection for hypertensive heart disease and ED effective the date of the Veteran's claim on May 26, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's hypertensive heart disease was rated as 10 percent disabling, while the ED was rated as noncompensable.  The Veteran appealed the assigned initial ratings to the Board.  

During the pendency of the appeal, the RO assigned a 30 percent initial rating for the hypertensive heart disease, effective May 26, 2005.  The Veteran continues to maintain entitlement to higher ratings during the appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (an appellant is presumed to be seeking the maximum available benefit even where an increase is granted during the appeal period).  As such, the Board will consider whether higher initial ratings have been warranted from May 26, 2005, the date of claim for service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time); see also 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The Board will address the Veteran's disabilities separately below.  
	Hypertensive Heart Disease 

Hypertensive heart disease is rated under Diagnostic Code (DC) 7007 of 38 C.F.R. § 4.104.  This code provision authorizes disability evaluations of 10, 30, 60, and 100 percent.  As the Veteran has been rated as 30 percent disabled during the entire appeal period, the Board will review the evidence of record to determine whether 60 or 100 percent ratings are warranted here.  To approximate the criteria for the next-highest rating of 60 percent, the evidence must show more than one episode of acute congestive heart failure in the past year, or a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction (EF) of 30 to 50 percent.  38 C.F.R. § 4.104.   

The relevant medical evidence of record consists of VA and private treatment records, VA compensation examination reports dated in October 2005, January 2008, October 2009, February 2012, and June 2012, and lay statements from the Veteran.  Based on this evidence, a rating in excess of 30 percent has been unwarranted during the appeal period.  

With regard to the VA reports, each of the examiners indicated a review of the claims file and an examination of the Veteran.  None of the VA examiners noted acute congestive heart failure since May 2005.  Further, the October 2005 examiner noted an August 2005 echocardiogram which indicated an EF of 55%, mild aortic insufficiency, and estimated METs of 8 based on "no extreme exertion."  The January 2008 examiner noted April 2007 test results which found an EF of 67%, and estimated METs at "more than 5 up to 7."  The October 2009 examiner noted an EF greater than 50%.  The examiner did not estimate METs, but did characterize the Veteran's heart disease as mild, and noted that there was "[n]o indication of any additional cardiac pathology since" the April 2007 examination.  The February 2012 examiner noted a February 2009 echocardiogram that found an EF of 60 to 64%.  Further, the examiner estimate METs between 5 to 7.  The examiner added that the Veteran's METs were due mostly to orthopedic disorders rather than his heart disease.  The June 2012 examiner also noted estimated METs between 5 to 7, and also attributed other disorders, such as multiple myeloma and orthopedic limitations to the Veteran's METs.  This examiner noted the EF scores of between 55 and 64% from 2005 to 2009.  

With regard to the treatment records and lay evidence, the Board has found no evidence approximating the criteria for a 60 percent evaluation under DC 7007.  The Veteran is competent to attest to symptoms such as breathing and chest pain, but he is not competent to provide evidence related to EFs, METs, or whether he has experienced congestive heart failure.  His lay statements regarding a worsening heart disorder are therefore of limited probative value.  Further, the Board finds the VA and private treatment records negative for evidence that approximates the requisite criteria for a higher initial rating.  
  
In sum, the evidence of record demonstrates that the Veteran has been treated for hypertensive heart disease since his date of claim in May 2005.  However, the criteria for a 60 percent evaluation have not been approximated under DC 7007 - i.e., the medical evidence does not show more than one episode of acute congestive heart failure in the past year, or a workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an EF of 30 to 50 percent.  As the preponderance of the evidence is against the claim, an initial rating in excess of 30 percent is unwarranted.  38 C.F.R. § 4.104.   

	ED

The RO rated the Veteran's ED under DC 7599-7522.  Diagnostic Code 7599 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  The RO has found DC 7522, which rates deformity of the penis, as the most analogous DC to the Veteran's ED.  Under DC 7522, a sole rating of 20 percent is authorized for a penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b.  

The relevant medical evidence of record consists of VA and private treatment records, VA compensation examination reports dated in October 2005, January 2008, February 2012, and June 2012, and lay statements from the Veteran.  This evidence indicates that, due to the Veteran's diabetes, he has experienced a loss of erectile power during the appeal period.  

The October 2005 examiner noted the Veteran's impotence, and that he used medication to treat the disorder.  In the January 2008 examination, however, the Veteran indicated that oral medications did not work.  He further indicated to the examiner that he had not had vaginal penetration since 1995.  The February 2012 examiner found the Veteran unable to achieve an erection sufficient for penetration and ejaculation without medication, but that he could do so with medication.  But the examiner also stated that the Veteran had been receiving a penile injection medication that enabled him to achieve an erection adequate for intercourse, but that he discontinued using the medication "because it is painful."  The examiner further noted that oral medications were reportedly ineffective.  The June 2012 examiner also found that the Veteran had no penile power, even with the use of medications.  

In assessing DC 7522, the Board has considered the Veteran's lay statements of record, which the Board finds competent and credible.  The symptomatology at issue are observable in nature.  Moreover, the Veteran has been consistent during the appeal period that, despite his use of medications, his ED has caused a loss of erectile power.  See Caluza, Jandreau, and Smith, each supra.  

Nevertheless, in each of the examination reports of record, the Veteran's penis was found to be normal and without deformity.  Furthermore, the private and VA treatment records are negative for evidence of penile deformity.  The evidence merely indicates, based on the Veteran's lay assertions, a loss of erectile power.  As such, a compensable rating (i.e., the 20 percent rating authorized under DC 7522) is unwarranted for the Veteran's ED.  See 38 C.F.R. §§ 4.27, 4.115b, DC 7599-7522. 

In assessing whether a compensable rating would be warranted, the Board has considered all potentially applicable DCs under 38 C.F.R. § 4.115b, and finds no alternative code that would warrant a higher rating.  Compensable ratings are warranted under DC 7521 and 7520 for removal of parts of the penis, while compensable ratings are warranted under DCs 7519 and 7528, respectively, for such disorders as multiple fistulae of the urethra and malignant neoplasms of the genitourinary system.  See 38 C.F.R. § 4.115b.  As the evidence noted earlier demonstrates, these disorders are not at issue here. 

Finally, the Board has also considered whether either the Veteran's heart disease or his ED presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology - as currently documented in the record - due to his disorders, and provide for greater evaluations for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  


(Continued on next page.) 










ORDER

Service connection for bilateral sensorineural hearing loss is granted.  

Service connection for tinnitus is granted.

Service connection for a thyroid disorder is denied.    

A higher initial disability rating for hypertensive heart disease is denied.  

A compensable initial disability rating for erectile dysfunction is denied.   




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


